Citation Nr: 1818555	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-22 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent, for status post lateral meniscectomy, right anterior instability with scar.

2.  Entitlement to an increased rating in excess of 10 percent, for right knee osteoarthritis prior to June 21, 2017, and to a rating in excess of 30 percent from June 21, 2017, forward.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to May 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, that denied entitlement to ratings in excess of 10 percent for service-connected status post lateral meniscectomy, right anterior instability with scar, and right knee osteoarthritis, respectively.  

In an August 2017 rating decision, the RO awarded a 30 percent rating for right knee osteoarthritis, effective from June 21, 2017.  The RO also denied entitlement to a TDIU, which is part and parcel of the Veteran's increased rating claims.

The Veteran requested a video-conference hearing in his July 2014 Form 9.  However, he withdrew his request in a November 2016 statement.  See November 2016 Statement in Support of Claim.  See Rice v. Shinseki, 22 Vet. App. 447   (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  While the Board sincerely regrets the delay, the Veteran's claims are remanded for further development in accordance with VA's duty to assist.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claim is afforded every consideration.

Initially, the Board notes that evidence regarding the Veteran's claims has been added to the claims file that was not previously considered by the RO in connection with the claims on appeal, including additional VA treatment records and a VA examination report.  A supplemental statement of the case (SSOC) has not been issued, and the Veteran has not submitted a waiver of the RO's initial consideration of the additional evidence.  As such, the case should be remanded to the AOJ for review and preparation of an SSOC.

Further, a new VA examination of the Veteran's right knee osteoarthritis must be provided to comply with Correia v. McDonald, 28 Vet. App. 158   (2016) and Sharp v. Shulkin, 29 Vet. App. 26 (2017).

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's VA treatment records, dated from April 2014 to January 2016 and dated from November 2017, forward.

2. Thereafter, upon receipt of all additional records, schedule an appropriate VA compensation examination to assist in determining the nature and current level of severity of his status post lateral meniscectomy, right anterior instability with scar, and right knee osteoarthritis.  The Veteran's entire claims folder, including a copy of this remand, must be made available to and reviewed by the examiner(s).  Preferably, the appropriate Disability Benefits Questionnaires (DBQs) should be completed.  The examination reports must reflect that such a review was undertaken.  The examinations should include any necessary diagnostic testing or evaluation.

In the examination report, the examiner must include all of the following:

Flare-ups (Sharp): The examiner must elicit as much information as possible from the Veteran regarding the severity, frequency, and duration of flare-ups, their effect on functioning, and precipitating and alleviating factors.

If the examination is not performed during a flare-up, the examiner must provide an estimate of additional loss of range of motion during a flare-up.  If the examiner is unable to provide an estimate of additional loss of motion during a flare-up, the examiner must provide a specific explanation as to why the available information, including the Veteran's own statements, is not sufficient to make such an estimate.
 
Range of motion testing in accordance with Correia: 
In the examination report, the examiner must include all of the following, for both the right and left knees:

 (a) Active range of motion testing results.
 (b) Passive range of motion testing results.
 (c) Weightbearing range of motion testing results.
 (d) Non-weightbearing range of motion testing results.

If the examiner is unable to conduct one or more of the above tests or finds that it is unnecessary, the examiner must provide an explanation. In any event, the type of test performed (i.e. active or passive, weightbearing or nonweightbearing), must be specified.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Arrange for a VA examination to assess the impact of all of the Veteran's service-connected disabilities on his occupational functioning.  

The examiner should discuss whether and how the Veteran's service-connected disabilities would affect his ability to engage in sedentary work and physical labor.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Finally, after the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




